Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 30, 2019

                                    No. 04-17-00640-CR

                                  William Boyd PORTER,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR4455
                       Honorable Jefferson Moore, Judge Presiding


                                       ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice (not participating)
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

      The court has considered the Appellant’s Request for Reconsideration of the Panel’s
Opinion by the Court En Banc and the motion is hereby DENIED.




                                                   _________________________________
                                                   Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court